DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strnad (2019/0075710).

Regarding claims 11 and 18, Strnad discloses a trench detection system for an agricultural implement, comprising:
A plurality of row units configured to form a trench in soil, to deposit an agricultural product in the trench, and to at least partially close the trench after deposition of the agricultural product, each row unit comprising:
A residue management system (274) configured to conform soil
An opening system (220) behind the residue management system, wherein the opening system is configured to forma a trench in the soil
A closing system/press wheel (254) behind the opening system, wherein the closing system is configured to at least partially close the trench after deposition of an agricultural product in the trench
A plurality of tactile probe assembly (720,801) behind the press wheel (254) (Figure 32A) that, in operation, contacts the soil after closure of the trench and generates a signal indicative (from sensor 1000) of a depth of a surface of the soil at the trench (pgph 0110, 0059 lines 7-15 (pressure is “indicative” of depth)) relative to an original ground level of the soil
A controller that receives the signals from the sensor assemblies and displays in a vehicle cab a user-detectable indication of a depth of a surface of the soil at the trench (pgph 0110, 0059 lines 7-15 (pressure is “indicative” of depth)))


Regarding claim 12, Strnad discloses that the closing system comprises a pair of closing disks (254) followed by a press wheel (264).

Regarding claim 13, in response to receiving a signal indicative of an unacceptable quality of closure from the tactile probe assembly, the controller is configured to output a signal to adjust a pressure applied by the pair of closing discs to the soil (pgph 0070).

Regarding claim 14, in response to receiving a signal indicative of an unacceptable quality of closure from the tactile probe assembly, the controller is configured to adjust a pressure applied by the press wheel to the soil (Pgph 0072).

Regarding claim 15, the tactile probe assembly is configured to detect and communicate the quality of the closure periodically as the agricultural implement travels over the soil.

Regarding claim 16, the user detectable indication of the quality of one or more of the closures comprises an alert on a display (300), a map of a field representative of the trenches formed by the plurality of row units or a combination thereof.



Regarding claim 19, the control operation comprises an adjustment to the residue management system, the opening system, the closing system or a combination thereof.

Regarding claim 20, the closing system comprises a pair of closing disks, and the adjustment to the closing system comprises decreasing a gap between the closing disks (pgph 0071, Figure 24).


Allowable Subject Matter
Claims 1 and 3-10 are allowed.


Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.  Applicant argues that Strnad fails to disclose a tactile probe assembly for measuring the depth of the surface of the soil at the trench.  The examiner disagrees.  First, with regards to Strnad Figure 32A-34, a tactile sensor system (741, 800, 1000) is disclosed that engages the ground and determines the depth of the bottom of the trench compared to the soil behind the pressing action of the press wheel. The depth of the bottom of the trench is known based on the extension of the hydraulic cylinder of the opening disc.  This information in combination with the pressure readings on the tactile probe assembly provides an “indication” of depth with respect to the original soil level.  As was stated in the Advisory Action from 1/28/22, the examiner maintains that further structure is required to define the elements that allow for the depth measurement of the tactile probe assembly to read over the Strnad reference and its strain/pressure measurement system that provides an “indication” of depth.  The term “indicative of a depth” is vague and does not positively define a structure or process of depth measurement.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671